Citation Nr: 0701495	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral lower 
extremity disability secondary to the veteran's service-
connected left L5 radiculopathy and lumbar myositis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder secondary 
To the veteran's service-connected left L5 radiculoapthy and 
lumbar myositis.

3.  Entitlement to an increased rating for lumbar strain with 
myositis, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for discogenic disease 
at L4-L5 with L5 radiculopathy, left lower extremity, 
currently evaluated as 10 percent disabling.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had honorable service with the Army National 
Guard, including several periods of active duty for training 
(ACDUTRA).

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

When last before the Board, the veteran's service-connected 
low back disability was characterized as left L5 
radiculopathy and lumbar myositis.  Subsequently, in a May 
2006 rating decision, the RO separated the veteran's service-
connected spine disability into two ratings.  He was assigned 
a 40 percent rating for lumbar strain with myositis and 
discogenic disease at L4-L5.  He was then assigned a separate 
10 percent evaluation for L5 radiculopathy of the left lower 
extremity.  However, it is clear that the veteran's radicular 
symptoms stem from his disc disease.  Moreover, from a review 
of the May 2006 rating decision, it appears that the 40 
percent evaluation for "lumbar strain with myositis and 
discogenic disease at L4-L5" only contemplated orthopedic 
symptomatology, such as limited motion, and that the 
neurologic symptomatology was only considered in the context 
of the separate radiculopathy rating.  For these reasons, the 
Board has recharacterized the issues as set forth on the 
title page.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate any current 
disability of the lower extremities separate and distinct 
from the left leg radiculopathy associated with the veteran's 
service-connected discogenic disease.

2.  The competent evidence fails to demonstrate that the 
veteran has current psychiatric disability proximately due to 
or the result of his service-connected back disability.

3.  Throughout the rating period on appeal, the veteran's 
lumbar strain with myositis has been productive of complaints 
of pain; objectively, the evidence reveals tenderness, spasms 
and limitation of lumbar motion.  

4.  Throughout the rating period on appeal, the veteran's 
discogenic disease at L4-L5 with L5 radiculopathy, left lower 
extremity, has been productive of no more than mild 
neurologic impairment.

5.  The competent and probative evidence of record 
demonstrates that the veteran is not in the need of regular 
aid and attendance by reason of his service-connected 
disabilities.

CONCLUSIONS OF LAW

1.  A bilateral lower extremity disability was not incurred 
in or aggravated by service and is not related to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).

2.  A bilateral lower extremity disability was not incurred 
in or aggravated by active service and is not related to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 40 percent for the veteran's lumbar strain with myositis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 40 percent for the veteran's discogenic disease at L4-L5 
with L5 radiculopathy, left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002, until September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).

5.  The requirements for special monthly compensation based 
on the need for regular aid and attendance have not been met. 
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2004 and November 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, such information was provided in a July 2006 
communication and again in an August 2006 supplemental 
statement of the case.  In any event, because the instant 
decision denies the veteran's claims, no higher rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims file.  Also of record are 
documents associated with a disability determination of the 
Social Security Administration (SSA).  Furthermore, the 
record contains the veteran's own statements in support of 
his claim, to include testimony provided at an August 2002 
personal hearing before the RO.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

In general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Active military, naval and 
air service includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty. 38 C.F.R. § 3.6(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Presumptive service connection- chronic disease

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R.§§ 3.307, 
3.309 (2006).   This chronic disease presumption is not 
applicable as to periods of ACDUTRA or INACTDUTRA.  
38 U.S.C.A. § 1137.  


A.	 Bilateral lower extremity disability

The veteran is claiming entitlement to service connection for 
a bilateral lower extremity disability.  As indicated in a 
February 2001 statement, he contends that such bilateral 
lower extremity problems are secondary to his service-
connected lumbar disability.  

Again, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
making this determination, the first question for 
consideration is whether the evidence demonstrates a current 
disability.  

In the present case, the competent evidence fails to reveal 
any current disability of the lower extremities.  In so 
finding, the Board acknowledges a July 2002 VA examination in 
which the veteran complained of restless legs and of cramps 
in his lower extremities.  He also complained of radicular 
pain in the left leg.  The Board further acknowledges a June 
2004 VA examination report in which the veteran indicated 
frequent involuntary tremors in his legs.  Additionally, the 
Board recognizes a February 2006 VA examination containing 
complaints of bilateral leg pain.  

Despite the subjective complaints detailed above, the 
objective evidence fails to reveal any diagnoses of the lower 
extremities.  The VA examinations did show diagnoses of left 
L5 radiculopathy.  However, this has been contemplated by the 
veteran's disability evaluation for L5 radiculopathy, left 
lower extremity.  Because the competent evidence shows no 
lower extremity symptomatology that is distinct and separate 
from the radicular pain that is already service-connected, an 
award of a separate evaluation for disability of the lower 
extremities is not appropriate.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also 38 C.F.R. § 4.14 (2006) [ the 
evaluation of the same disability under various diagnoses is 
to be avoided].  

Based on the foregoing, the evidence of record does not 
demonstrate any current disability of the lower extremities 
apart from his service-connected left leg radiculopathy.  As 
such, a grant of service connection is not possible here.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In conclusion, the evidence of record does reveal radicular 
symptoms in the left leg.  However, as such symptoms are 
duplicative and overlapping of the veteran's service-
connected L5 radiculopathy, there is no separate current 
disability for which service connection could be granted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



B.  Acquired psychiatric disorder

The veteran is also claiming entitlement to service 
connection for an acquired psychiatric disorder.  It is noted 
that a psychiatric claim was initially raised in December 
1969.  That claim was denied by the RO in a May 1970 rating 
action.  The veteran did not appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.  Next, in November 
1989, the veteran raised a claim of entitlement to service 
connection for a psychiatric disability as secondary to his 
service-connected spine disability.  That claim was denied by 
the RO in March 1990.  The veteran appealed that 
determination and the matter came before the Board in August 
1992.  At that time, the claim was denied.  That Board 
decision is final.  See 38 U.S.C.A. § 7104.  

Based on the procedural history outlined above, when the 
veteran again raised a claim of entitlement to service 
connection for a psychiatric disability as secondary to his 
service-connected spine disability in February 2001, the 
issue for consideration was whether new and material evidence 
had been received to reopen the claim.  While the March 2002 
rating decision that is the subject of the instant appeal 
determined that new and material evidence had not been 
received, the veteran appealed that decision.  In an October 
2003 Board decision, the claim was reopened.  Since that 
time, the RO has readjudicated the merits of the underlying 
secondary service connection claim.  Therefore, the Board may 
now proceed with appellate review on the merits of this 
issue.  

Prior to evaluating the veteran's secondary service 
connection claim, the Board briefly notes that an award of 
service connection is not warranted on a direct basis here, 
as the service medical records are absent any complaints or 
treatment for a psychiatric disability, and as the competent 
evidence does not otherwise establish that any current 
depression is causally related to active service.  

The Board will now consider the veteran's central contention, 
that a current psychiatric disability is secondary to his 
service-connected left L5 radiculoapthy and lumbar strain 
with myositis.

The first question to address is whether the evidence 
demonstrates a current psychiatric disability.  In this 
regard, a November 1989 private psychiatric report reflected 
a diagnosis of major depression, single episode, with mood 
congruent psychotic features.  However, as this record is 
dated over 15 years ago, it alone cannot establish a current 
chronic psychiatric disability.  More recently, an April 2002 
letter written by Rosa A. Coca-Rivera, M.D., indicated that 
the veteran was severely depressed.  An April 2002 letter 
from Angel Luis Rodriguez Gomez, M.D. also showed a 
psychiatric diagnosis.  It is observed that these 
practitioners are physicians without any apparent specialty 
in psychiatry, diminishing the probative value of their 
assessments as to the veteran's mental diagnoses.  It is 
further observed that, upon VA examination in June 2004, no 
mental disorder was found.  

Based on the above, a current psychiatric disability is not 
demonstrated here.  As such, a grant of service connection is 
not justified.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the evidence of record does not 
support a grant of service connection for a psychiatric 
disability as secondary to the veteran's service-connected 
lumbar disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Increased ratings

A.	 Lumbar strain with myositis

The veteran is claiming entitlement to an increased rating 
for lumbar strain with myositis.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The veteran's service-connected disability here contemplates 
disc disease.  As such, the Code sections pertaining to 
intervertebral disc syndrome are applicable.  However, in a 
May 2006 rating decision, the RO separated the veteran's 
service-connected spine disability into two ratings, one 
contemplating lumbar strain, which is presently for 
consideration, and one addressing the veteran's neurologic 
symptomatology.  As the lumbar strain evaluation was intended 
to encompass only orthopedic symptomatology, a discussion of 
Diagnostic Code 5293, for intervertebral disc syndrome, is 
not necessary here.  It will be appropriately addressed in 
the analysis concerning the veteran's L5 radiculopathy of the 
left lower extremity.  

Throughout the rating period on appeal, the veteran's lumbar 
strain with myositis has been evaluated as 40 percent 
disabling.  Prior to September 26, 2003, the disability was 
evaluated pursuant to Diagnostic Code 5292.  It is noted that 
this represents the maximum available benefit under that Code 
section.  As such, Diagnostic Code 5292 can not serve as a 
basis for an increased rating here.  Similarly, Diagnostic 
Code 5295, for lumbosacral strain, also has a maximum benefit 
of 40 percent.  

The Board has considered whether any alternate Diagnostic 
Codes afford an increased rating here.  As the evidence fails 
to establish vertebral fracture, Diagnostic Code 5285 does 
not apply.  Likewise, as there is no showing of ankylosis, or 
disability comparable therewith, Diagnostic Codes 5286 and 
5289 are not for consideration.  There are no other relevant 
Code sections.  

As already noted, the schedular criteria with respect to 
disabilities of the spine were revised effective September 
26, 2003.  However, there is nothing to preclude the Board 
from continuing to rate the veteran's disability under the 
older version of the law, if such produces a more favorable 
result.  In the present case, though, it is clear that the 
old version of the law cannot afford the veteran a higher 
rating for the period in question because the 40 percent 
evaluation currently assigned constitutes the maximum 
available benefit.  

The Board will now consider whether the general rating 
formula for diseases and injuries of the spine, effective 
September 26, 2003, affords a higher evaluation for the 
veteran's lumbar strain with myositis.

Under the general rating formula, unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent rating.  
However, unfavorable ankylosis has not been demonstrated in 
the record.  As such, there is no basis for assignment of a 
rating in excess of 40 percent under the revised version of 
the rating schedule effective September 26, 2003.  

In sum, then, there is no support for an evaluation in excess 
of 40 percent for the veteran's lumbar strain with myositis, 
either under the old or new version of the rating schedule.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.	 Discogenic disease at L4-L5 with L5 radiculopathy, left 
lower extremity

The veteran's discogenic disease at L4-L5 with L5 
radiculopathy, left lower extremity has been evaluated as 10 
percent disabling.  Prior to September 23, 2002, the 
disability was evaluated pursuant to Diagnostic Code 5293.  
That Code section afforded a 10 percent rating for mild 
intervertebral disc syndrome.  In order to be entitled to the 
next-higher 20 percent rating, the evidence must demonstrate 
moderate, recurring attacks.  

The Board has reviewed the competent evidence of record and 
finds no support for the next-higher 20 percent evaluation 
under the old version of Diagnostic Code 5293.  Indeed, VA 
examination in July 2002 showed manual muscle testing of 5/5, 
except for the left extensor hallucis longus and peroneous 
brevis, which were 4/5 and the left tibial anterior, which 
was 4.5/5.  

As demonstrated above, the competent evidence during the 
period in question does not reveal significant loss of 
strength in the lower extremities.  Moreover, there was no 
atrophy.  The July 2002 VA examination did show positive 
straight leg raise, but this is found to be contemplated in 
the currently assigned 10 percent evaluation.  The Board 
acknowledges the veteran's complaints of restless legs, 
radiating pain in the left leg, and a sensation of lower 
extremity weakness raised at the July 2002 VA examination.  
However, as discussed above, the objective findings do not 
reveal a disability picture most nearly approximated by the 
next-higher 20 percent evaluation under Diagnostic Code 5293 
as in effect prior to September 23, 2002.  Moreover, this is 
true even when considering additional functional limitation 
due to factors such as pain, weakness, fatigability and 
incoordination, which the Board is bound to consider under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

Because the veteran's lumbosacral strain and limitation of 
motion have already been contemplated in the veteran's 
separately assigned 40 percent evaluation for 
lumbar strain with myositis, they are not for consideration 
here.  Indeed, to do so would be to rate duplicative 
manifestations of a disability under multiple rating codes, 
which is prohibited under 38 C.F.R. § 4.14.  Therefore, there 
are no other Diagnostic Codes to discuss for the period prior 
to September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria under 
Code section 5293 underwent revision.  As revised, for the 
period from September 23, 2002 to September 25, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 10 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the last 12 months.  
To be entitled to the next-higher 20 percent rating on the 
basis of incapacitating episodes, the evidence must reveal 
such incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

While the June 2004 VA examination noted the veteran's report 
of flare-ups of lumbar pain necessitating bed rest, the 
evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 1 week but less than 2 weeks during a 
previous 12-month period.  Indeed, there is no evidence of 
any bed rest prescribed by a physician.  Therefore, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 to September 25, 2003, cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected discogenic disease at L4-L5 with L5 
radiculopathy in the left lower extremity, when combined 
under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities, results in a higher combined disability rating.  

The evidence of record here reveals orthopedic complaints and 
findings referable to the veteran's low back disability.  
However, the Board again notes that the veteran is already in 
receipt of a 40 percent rating under Diagnostic Code 5292 for 
such orthopedic symptomatology.  As previously discussed, it 
is impermissible to rate the same manifestations under 
various diagnoses.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2006).  Because the 
orthopedic symptoms have already been considered in awarding 
the 40 percent evaluation for lumbar myositis, the same 
symptoms cannot also enable an evaluation under Diagnostic 
Code 5293.  Therefore, no compensable evaluation is assigned 
with respect to the orthopedic manifestations of the 
veteran's disc disease.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected discogenic disease at L4-L5 with L5 radiculopathy 
of the left lower extremity.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The Board notes that there are no neurologic findings of 
record during the period in question.  However, 38 C.F.R. 
§ 4.1 provides that, in evaluating a disability, such 
disability is to be viewed in relation to its whole recorded 
history.  Therefore, the Board will consider a VA examination 
report dated in July 2002, which is found to shed additional 
light on the veteran's disability picture as it relates to 
the rating period for consideration.   As already discussed, 
the July 2002 VA examination showed slight decrease in muscle 
strength of the lower extremities, specifically with respect 
to the left extensor hallucis longus, peroneous brevis, and 
the left tibial anterior.  A positive straight leg raise was 
also demonstrated.  However, there was no muscle atrophy and 
the veteran's deep tendon reflexes were +2 at the patella and 
Achilles bilaterally.  

The Board finds that the medical evidence detailed above 
warrants a finding of mild neurological manifestations of the 
veteran's service-connected discogenic disease at L4-L5 with 
L5 radiculopathy of the left lower extremity.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
discogenic disease at L4-L5 with L5 radiculopathy of the left 
lower extremity.  

Because of the prohibition on pyramiding, the veteran is not 
entitled to a compensable evaluation for his orthopedic 
manifestations.  It is further determined that he is entitled 
to a 10 percent evaluation under Diagnostic Code 8520, 8521, 
8524, 8525 or 8526 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities. 

In the present case, separating out the orthopedic and 
neurologic evaluations for the veteran's discogenic disease 
with radiculopathy has no impact on the veteran's combined 
disability evaluation.  Indeed, because his orthopedic 
manifestations are deemed to be noncompensable, his 10 
percent "separate" neurologic rating is exactly the same as 
the 10 percent combined rating assigned for the discogenic 
disease with radiculopathy in effect throughout the rating 
period on appeal.  In fact, assigning separate evaluations in 
the present case would violate 38 C.F.R. § 4.14, which states 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  Indeed, even a noncompensable 
evaluation is still an evaluation for the purposes of 
38 U.S.C.A. § 4.14.  Thus, the single 10 percent rating under 
Diagnostic Code 5293 remains intact, and separate ratings are 
not awarded here.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  Under 
these relevant provisions, a 10 percent evaluation applies 
where the evidence shows forward flexion of the thoracolumbar 
spine must be greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or muscle spasm or guarding not resulting in an 
abnormal gait or abnormal spine contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

In order to be entitled to the next-higher 20 percent rating, 
the evidence must show
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine must not be greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Once again, the Board reiterates that the orthopedic aspect 
of the veteran's low back disability is already separately 
evaluated under the unique circumstances of this case.  As 
such, evaluation of the same manifestations in the context of 
the veteran's discogenic disease is not allowed.  38 C.F.R. 
§ 4.14.  Therefore, an increased evaluation for the veteran's 
discogenic disease is not appropriate under the general 
rating formula for diseases and injuries of the spine.  

The Board notes that, as instructed by Note (1) to the 
General Rating Formula for Disabilities of the Spine, 
associated objective neurological abnormalities should 
continue to be rated separately under an appropriate 
Diagnostic Code.  However, in the present case, for the 
reasons previously discussed, a separate neurologic rating is 
not appropriate here. 

In conclusion, there is no support for a rating in excess of 
10 percent evaluation for discogenic disease at L4-L5 with 
radiculopathy of the left lower extremity.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular considerations

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

III.  Entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person

The veteran is claiming entitlement to special monthly 
compensation (SMC) due to the need for regular aid and 
attendance.  His claim was received in February 2001.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

As pertinent to the veteran's claim here, SMC is payable at a 
specified rate if the veteran, as the result of service-
connected disability, is permanently bedridden or so helpless 
as to be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002), 38 C.F.R. § 3.350(b) (2006).

The criteria for consideration in determining the need for 
regular aid and attendance are set forth at 38 C.F.R. 
§ 3.352(a) as follows: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.

As further indicated at 38 C.F.R. § 3.352(a), a veteran will 
be found to be bedridden if the condition actually requires 
that he remain in bed, but not if he voluntarily stays in bed 
or if a physician merely recommends bed rest.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

At the outset, the Board notes that the veteran is service-
connected for lumbar strain with myositis, currently 
evaluated as 40 percent disabling, and discogenic disease at 
L4-L5 with L5 radiculopathy, evaluated as 10 percent 
disabling.

The Board has reviewed the competent evidence of record and 
finds no support for a grant of SMC based on aid and 
attendance is warranted.  In so finding, the Board 
acknowledges a February 2001 VA examination for the purposes 
of determining housebound status or the need for regular aid 
and attendance.  That examination report did reveal edema of 
the lower extremities, as well as severe depression and 
tenderness of the spine to palpation.  However, the report 
did not reveal any inabilities with respect to self-care in 
the areas of dressing, hygiene, feeding, attending to the 
wants of nature, or protecting oneself from hazards or 
dangers incident to his daily environment.

The Board also calls attention to a March 2006 VA 
examination.  At that time, the veteran reported a constant 
back pain which he rated as 8 out of 10, reduced to 7 out of 
10 with medication.  Four or five times a week he would 
experience flare-ups, during which time walking was 
difficult.  Objectively, his gait was slow but steady.  

Regarding the veteran's physical limitations, it was noted 
that the veteran had difficulty ambulating due to back pain.  
He used a single point cane inside and outside on most 
occasions.  He also used a wheelchair for long distances and 
for going outside.  The examination report noted that no 
assistance was required for walking and getting around.  

With respect to his ability to dress himself, it was noted 
that the veteran could generally put on his shirts, and 
needed assistance with his pants.  When his back pain was 
intense, as during periods of flare-up, he required complete 
assistance with dressing.  As to bathing, the veteran could 
regularly perform this task himself, with minimal assistance, 
except during flare-ups, when he required complete 
assistance.  During flare-ups, the veteran also needed 
complete assistance with toileting.  He was able to shave 
himself at all times and could feed himself without any 
assistance.  

The March 2006 VA examination report went on to note that, on 
a typical day, the veteran walked to the bathroom unaided.  
He could wash his hands and face, as well as brush his teeth, 
without any help.  On a typical day, the veteran would watch 
television, read the newspaper, walk around the house and 
talk to his wife.  He was not bedridden and was able to leave 
his home.  The veteran was capable of driving short distances 
when his pain was not too intense. 

On the whole, then, the competent evidence does not support a 
grant of SMC based on the need for regular aid and 
attendance.  In so concluding, the Board acknowledges that 
during flare ups, the veteran is in need of assistance with 
dressing, bathing and toileting.  However, an award of 
special monthly compensable is only appropriate where such 
need for assistance is regular, as opposed to occasional.  
Indeed, the evidence does not demonstrate that the veteran's 
intense symptoms of flare-up are his predominant level of 
disability.  Rather, the veteran stated at his March 2006 
examination that flare-ups could occur 4 to 5 times per week, 
depending on physical activity.  However, the evidence does 
not indicate that such frequency of flare-ups was typical.  
To the contrary, the veteran himself reported a flare-up 
frequency of only once or twice per week at his VA spine 
examination performed only one week earlier.  At that time, 
the veteran reported that he could walk for 10 to 20 minutes, 
and he denied unsteadiness or falls.  In fact, it was noted 
in the February 2006 VA examination that the veteran was 
independent in self-care, except for driving, shopping, 
cooking and doing laundry.  The veteran reported that his 
back pain was usually at an intensity of 7 out of 10, which 
was his reported baseline pain at the March 2006 aid and 
attendance examination. 

The Board acknowledges the statements made at the veteran's 
August 2002 RO hearing, to the effect that the veteran was 
effectively unable to walk due to his service-connected back 
disability.  However, this has not been objectively 
demonstrated by the competent evidence, detailed in pertinent 
part above.  

Based on the foregoing, a grant of special monthly 
compensation based on the need of regular aid and attendance 
is not warranted.  Indeed, the competent evidence fails to 
show that the veteran is bedridden, or is in need of regular 
aid and attendance, due to his service-connected 
disabilities.  The Board does recognize the severity of the 
veteran's back disability but notes that this has been 
appropriately compensated through his schedular evaluations 
under 38 C.F.R. § 4.71a.   As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral lower extremity disability 
is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Entitlement to a rating in excess of 40 percent for lumbar 
strain with myositis, is denied.

Entitlement to a rating in excess of 10 percent for 
discogenic disease at L4-L5 with L5 radiculopathy, left lower 
extremity, is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is denied.


REMAND

With respect to the veteran's claim of entitlement to TDIU, 
further development is required.  Indeed, while the veteran 
has been afforded numerous VA examinations in connection with 
his service-connected lumbar disabilities, at no time has any 
examiner discussed whether, as a result of such service-
connected disability, the veteran is unable to maintain and 
retain substantially gainful employment.  Because the 
objective evidence of record indicates severe low back 
symptomatology, it is imperative that such an opinion be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims folder and offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to obtain 
and maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  Such 
opinion must be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner finds that 
another physical examination is necessary 
in order to respond to this inquiry, then 
one should be scheduled.  The examination 
report should indicate that the claims 
folder was reviewed.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


